Case 4:18-Cm-OOOl4-BAB Document 1 Filed 11/28/18 Pag§§§§r§§g§gpcag%@ #: 1

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant wmwm'-~r~.» 1 e wm t e
v v E&Hw
FEED
UNITED STATES DISTRICT CoUi§égV 2 3 2658
for the
Western Distr1ct of _A'rkansas DGU§;AS F_ YGUNG’ mark
Texarkana Division By
Dep'.)ty Clet'i;

In the l\/Iatter of the Search of

Oath Holdings, lnc. for a Tumblr, Inc.
User Account with Screen/U ser name
cuminmybabygirl

CaseNo. $//f`Cn/`/§/

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijjr the person or describe properly to
be searched and give its loeoriorz): Oath Holdings, Inc. for a Tumblr, Inc. User Account With a Screen/User name
cuminmybabygirl more particularly described on Attachment A.

This Court has authority to issue this Warrant under 18 U.S.C. §§ 2703(0)(1)(A) and 2711(3)(A) and Federal Rule of
Criminal Procedure 41.

located in the Southern District of New York, there is now concealed (identi]j» the person or describe the properly to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):

l?l/ evidence of a crime;
M/ contraband, fruits of crime, or other items illegally possessed;
l:i property designed for use, intended for use, or used in committing a crime;

l:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Caa’e Seclz'on Oyj“ense Description

18 U.S.C. § 2251(a) Production of Child `Pornography
18 U.S.C. § 2252A(a)(2)(A) Distribution of Child Pomography
18 U.S.C. § 2252A(a)(5)(B) Possession of Child Pomography

The application is based on these facts:
- Continued on the attached sheet.

l:i Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applz'can{’s signature

Micah Sexson FBI Special Agent
Frz`nted name and title

Sworn to before me and signed in my presence.
we 1143 ~@ m,//
v Judg%)s signature

City and state: Texarkana Arkansas Barrv A. Brvant Chief United States Magistrate Judge

Printed name and title

 

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 2 of 20 Page|D #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

 

TEXARKANA DIVISION
IN THE MATTER OF THE SEARCH OF )
OATH HOLDINGS, INC. FOR )
A TUMBLR INC. USER ACCOUNT )
WITH THE SCREEN/USERNAME ) CASE NO. §//f'(' /’)7 ~ /`/7/
cuminmybabygirl )

AFFIDAVIT IN SUPP()RT OF SEARCH WARRANT

l, l\/Iicah L. Sexson, being duly sworn, depose and state as follows:
PRELIMINARY BACKGROUND INFORMATION

l. l am a Special Agent with the Federal Bureau of lnvestigation (FBI), and have been
since 2011. Prior to that, I was a police officer with the North Little Rock Police Department in
North Little Rock, Arkansas since 2003. 1 attended Harding University in Searcy, Arkansas and
obtained a Bachelors of Science degree in Criminal Justice. l am currently assigned as a Special
Agent with the Federal Bureau of investigations at the Little Rock Division, Texarkana Resident
Agency (TXRA).

2. As a law enforcement ofticer, l have received numerous hours of training in the
area of technical extraction of data from wireless phone devices Furthermore, while utilizing
judicial authorization to search wireless phone devices, your affiant has had several opportunities
to put the aforementioned training into practice while using teclmical extraction tools to derive the
pertinent information housed within the property.

3. During my law enforcement career, I have investigated various crimes including
the transportation, distribution, and purchase of illicit narcotics, violent gangs, violent crimes
against children, bank robbery, money laundering, and wire fraud l have also worked closely with

specialized agents on investigations involving child exploitation matters and computer crimes

l

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 3 of 20 Page|D #: 3

against children.

4. Through these investigations, my training and experience, and conversations with
other law enforcement personnel, 1 have become familiar with the tactics used by offenders who
produce, collect, and distribute child pornographic materiai, and who seek to sexually exploit
children My training and experience as a law enforcement officer, and my conversations with
state, federal, and law enforcement officers in other countries form the basis of the opinions and
conclusions set forth below. This Affidavit is intended to show only that there exists sufficient
probable cause for the requested wan'ant, and does not set forth all of my knowledge about this
matter.

5. I make this Affidavit in support of an application for a search warrant for
information associated with certain accounts, described in the following paragraphs and in
Attachment A, that are stored at premises owned, maintained, controlled, or operated by Oath
Holdings, Inc. “Oath” which include Tumblr, lnc. (“Tumblr”) which has a separate legal
compliance office. Tumblr requests that process be directed to their offices at 35 East 21St Street,
Ground Floor, New York, New York lOOlO. This Affidavit is made in support of an application
for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A), and 2703(0)(1)(A) to require
Tumblr to disclose to the government copies of records and other information (including the
content of communications), as further described in Section l of Attachnient B, pertaining to the
subscriber or customer associated with those accounts Upon receipt of the information described
in Section 1 of Attachment B, government~authorized persons will review that information to
locate the items described in Section ll of Attachment B.

6. Since this Affidavit is being submitted for the limited purpose of securing a search

warrant, l have not included each and every fact known to me concerning this investigation Where

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 4 of 20 Page|D #: 4

statements of others are set forth in this Affidavit, they are set forth in substance and in part. Based
on my training and experience and the facts as set forth in this Affidavit, there is probable cause
to believe that electronically stored evidence of violations of Title 18, U.S.C. § 2251(a), Production
of Child Pornography, 18 U.S.C. § 2252A(a)(2)(A), Distribution of Child Pornography, and 18
U.S.C. § 2252A(a)(5)(13), Possession of Child Pornography. are likely contained within the
accounts associated with the Tumblr screen/user names: cuminmybabygirl stored at premises
owned, maintained, controlled, or operated by Tumblr. I therefore request that a warrant issue for
the search of the accounts described in Attachment A for evidence of these crimes, as described in
Attachment B.
DEFINITIONS

7. The following definitions apply to this Affidavit and Attachment B:

a. “Child Pornography” means any visual depiction of sexually explicit conduct
where (a) the production of the visual depiction involved the use of a minor engaged in sexually
explicit conduct, (b) the visual depiction is a digital image, computer image, or computer-
generated image that is, or is indistinguishable from, that of a minor engaged in sexually explicit
conduct, or (c) the visual depiction has been created, adapted, or modified to appear that an
identifiable minor is engaged in sexually explicit conduct See 18 U.S.C. § 2256(8).

b. “Visual depictions” include undeveloped film and videotape, and data stored on
computer disk or by electronic means, which is capable of conversion into a visual image See 18
U.S.C. § 2256(5).

c. “Minor” means any person under the age of eighteen years. See 18 U.S.C.

§ 2256(1).

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 5 of 20 Page|D #: 5

d. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,
including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or
(e) lascivious exhibition of the genitals or pubic area of any persons. See 18 U.S.C. § 2256(2)(A).

e. “lnternet Service Providers” or “ISPs” are commercial organizations that provide
individuals and businesses access to the lnternet. lSPs provide a range of functions for their
customers including access to the lnternet, web hosting, email, remote storage, and co-location of
computers and other communications equipment lSPs can offer various means by which to access
the lnternet, including telephone-based dial-up, broadband-based access via a digital subscriber
line (DSL) or cable television, dedicated circuits, or satellite~based subscription lSPs typically
charge a fee based upon the type of connection and volume of data, called bandwidth, which the
connection supports l\/Iany ISPs assign each subscriber an account name such as a user name or
screen name, an email address, and an email mailbox, and the subscriber typically creates a
password for the account. By using a computer equipped with a telephone or cable modem, the
subscriber can establish communication with an lSP over a telephone line or through a cable
system, and can access the lnternet by using his or her account name and password.

f. “lnternet Protocol Address” or “IP address” refers to a unique number used by a
computer to access the Internet. lP addresses can be dynamic, meaning that the lSP assigns a
different unique number to a computer every time it accesses the lnternet. IP addresses might also
be static, if an lSP assigns a user’s computer a particular lP address that is used each time the
computer accesses the internet.

g. “Domain Name” refers to the common, easy-to-remeniber name associated with an

lP address For example, a domain name of “www.usdoj.gov” refers to the lP address of

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 6 of 20 Page|D #: 6

149.1()1.1.32. Domain names are typically strings of alphanumeric characters, with each level
delimited by a period Each level, read backwards-l‘. e. , from right to left_further identifies parts
of an organization Examples of first-level, or top~level, domains are typically .com for
commercial organizations, .gov for governmental organizations, .edu for educational
organizations, and .org for other organizations Second-level names will further identify the
organization; for example, usdoj.gov further identifies the United States governmental agency to
be the Department of Justice. Additional levels may exist as needed until each machine is uniquely
identifiable For example, www.usdoj.gov identifies the world~wide web server located at the
United States Department of Justice, which is pait of the United States government

h. “Lo g Files” are records automatically produced by computer programs to document
electronic events that occur on computers Computer programs can record a wide range of events
including remote access, file transfers, logon/logoff times, and system errors. Logs are often
named based on the types of information they contain. For example, web logs contain specific
information about when a website was accessed by remote computers; access logs list specific
information about when a computer was accessed from a remote location; and tile transfer logs
list detailed information concerning files that are remotely transferred

i. “EXIF data” or “Exchangeable image File Format data” is information about and
stored in a photograph taken with a digital camera, including such information as the camera model
and make, date and time of the photograph, shutter speed, and whether flash was used

j. “Contents,” as used with respect to any wire, oral, or electronic communication,
includes any information concerning the substance, purport, or meaning of that communication

see is U.s.c. §25i0(8).

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 7 of 20 Page|D #: 7

k. “Electronic Communications System” means any wire, radio, electromagnetic,
photo-optical, or photo-electronic facility used for the transmission of wire or electronic
communications and any computer facilities or related electronic equipment for the electronic
storage of such communications See 18 U.S.C. § 2510(14).

l. “Electronic Communication Service” means any service that provides to users
thereof the ability to send or receive wire or electronic communications See 18 U.S.C. § 2510(15).

m. “Remote Computing Service” means any service which provides to the public
computer storage or processing services by means of an “electronic communications system.” See
18 U.S.C. § 2711(2).

n. “Electronic Storage” means any temporary, intermediate storage of a wire or
electronic communication incidental to the electronic transmission thereof, and any storage of such
communication by an electronic communication service for purposes of backup protection of such
communication See 18 U.S.C. § 2510(17). Typically, email that has not been opened by an ISP
customer is stored temporarily by an lSP incidental to the transmission of that email to the intended
recipient, usually within an area known as the home directory. Such temporary, incidental storage
constitutes “electronic storage.”

PROBABLE CAUSE

8. On November 3, 2018, the National Center for Missing and Exploited Children
(NCMEC) received an electronic submission from an anonymous person through its
“CyberTipline” (CyberTipline Report 42666163), which reported the presence of apparent child
pornography found at the following URLs found on the Tumblr website:

URL: https://cuminmybabygirl.tumblr.com/post/179713 1 14501

URL: https://cuminmybabygirl.tumblr.com/post/l 78879309361

URL: https://cuminmybabygirl.tumblr.com/post/178240972656
URL: littps://cuminmybabygirl.tumblr.com/post/178240726666

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 8 of 20 Page|D #: 8

URL: https://cuminmybabygirl.tumblr.com/post/1 7564666()571
URL: littps ://cuminmvbabvgirl.tumblr.com/post/ 175 10685 7776

Additional information provided by the complainant listed “may be currently molesting 5
year old and 13year old and posting pics.”

9. NCMEC provided this complaint to the FBI’s Violent Crimes Against Children
(VCAC) lntelligence Unit in Wasliington, D.C., where FBI personnel accessed the URLS and
determined they contained apparent child pornography involving what appeared to be an adult
white male and a prepubescent white female child ln addition, FBI observed photos of an older
juvenile female on related URLs which, although they didn’t constitute child pornography,
appeared to be sexual in nature. None of the images contained any EXIF data which could be used
to determine a location for the user of the URLs. FBI personnel served a subpoena to Tumblr
requesting additional information, including identifying information regarding the user of the
URLs, but to date have not received a response to the subpoena

10. On November 5 , 2018, NCl\/IEC received an electronic submission through its
“CyberTipline” (CyberTipline Report 42768953) from a representative of Tumblr, which reported
the presence of child pornography found at the following URL on the Tumblr website:

atomicbageltrashshark.tumblr.com

1 1. NCl\/IEC again provided the information to the FBl VCAC lntelligence Unit, where
FBI personnel accessed the URL and confirmed the presence of apparent child pornography FBl
personnel further observed some of the images displayed at this URL were the same photos posted
at the URLs described in paragraph 8.

12. On November 19, 2018, NCMEC Cliild Victim ldentification Prograin (CVlP)

lmage Analysis Report regarding the identical photos was received by the FBl VCAC lntelligence

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 9 of 20 Page|D #: 9

Unit. This report identified embedded EXIF metadata within four (4) of the images. The EXIF
information embedded within one of the files contained the following:

CreateDate: 2018:11:03 03:02:01
DateTimeOriginal: 2018:1 1:03 03 :02:01--~
Make: Apple

Model: iPhone 7 Plus

ModifyDate: 2018:11:03 03:02:01
GPSLatitude: 33 deg 46’ 24.77" N
GPSLongitude: 94 deg 23' 35.45" W
GPSAltitude: 122.3 m Above Sea Level
GPSDateTime:201 8:1 1 103 08:01:592

The other three (3) images contained similar GPS coordinates which geolocated at or near the

same address

13. Based on the GPS information located within the EXIF metadata in the tiles, it
appears the images may have been produced on November 3, 2018, at or near the residence located
at 669 N Highway 41, Forman, Arkansas, 71836, using an iPhone 7 Plus. A representation of the

geolocation is as follows (on the following page):

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 10 of 20 Page|D #: 10

 

14. On November 20, 2018, your affiant was contacted by NCl\/IEC and the FBI VCAC

Intelligence Unit and were advised of the above described information, including the possibility
that child pornography had recently been produced within the TXRA’s area of responsibility
within the Western District of Arkanas FBI personnel from the Little Rock division performed
multiple public database checks, and determined 669 N Highway 41 in Foreman, Arkansas, was
located on a rural property on which additional residences (657 N Highway 41, 671 N Highway

41, and 675 N Highway 41) are located Additional public database searches revealed the owners

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 11 of 20 Page|D #: 11

of the properties were listed as Effie Anderson and Patricia Tankersley. Patricia Tankersley was
identified as the step-daughter of Effie Anderson.

15. On November 21, 2018, your affiant received a media storage device via FedEx
from the FBl VCAC lntelligence Uiiit, which contained the above described images of apparent
child pornography, including the four (4) images with embedded EXIF data. After reviewing a
portion of the images, your affiant determined they contained child pomography as defined by
Title 18 U.S.C. § 2256.

16. On November 21, 2018, Special Agents from the TXRA drove to the property
described in paragraphs 12 and 13, and determined that the structure nearest the geolocation point
depicted in paragraph 12 was a mobile home at 671 N Highway 41. Special Agents spoke with
Effie Anderson, the resident at 669 N Highway 41, who advised that a five-year-old female lived
with her mother and her mother’s boyfriend at 671 N Highway 41. Anderson further advised that
a 13-year old female frequently stayed at the residence

17. Anderson contacted a family member, Valorie Combs, who previously lived at 671
N Highway 41, and was allowing the current residents to live there. Combs arrived at the property,
and was shown copies of the photos described in paragraph 9. Combs identified the older juvenile
female as her 13-year-old daughter, and identified the younger female depicted in the child
pornography as the five-year~old daughter of her friend who lives at 671 N Highway 41. Combs
further advised that the photos appeared to have been taken inside the residence at 671 N Highway
41. Combs identified the boyfriend who also lives at the residence as l\/litchell, and advised she
contacted him by phone while driving to the property, and he was inside the mobile home. Combs
stated she told l\/Iitchell he needed to check on Anderson because there were people on the property

claiming to be from the FBI questioning Anderson.

10

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 12 of 20 Page|D #: 12

18. At the request of the FBI, Combs contacted Mitchell by phone and asked him to
come outside to talk. Special Agents observed Mitchell exit the residence at 671 N Highway 41
while manipulating a cell phone in his hands Mitchell was advised of his Miranda Rights, and was
interviewed regarding the photos described in paragraph 9. l\/litchell admitted to taking the photos
inside the residence with the iPhone 7 Plus he had in his possession (Mitchell’s Phone), as well as
identifying the five-year~old and 13-year-old described in paragraph 17 as the individuals depicted
in the photographs Mitchell further admitted to posting the photos of the females on Tumblr.
l\/litchell stated he had taken the photos through the SnapChat applicaton, and then saved them to
the camera roll on Mitchell’s Phone, but he believed he had deleted most of them. FBI Special
Agents filed a criminal complaint and arrested Mitchell pursuant to a warrant issued out of the
U.S. District Court, Western District of Arkansas. Mitchell’s Phone was seized, and is currently in
the possession of the FBl at the TXRA. While being transported to the l\/liller County Detention
Facility, Mitchell told Special Agents he had deleted the Tumblr application from his phone while
the agents were standing outside at the propeity.

19. On Monday, November 26, 2018, your affiant received a copy of NCl\/IEC’s
CyberTipline Report 43109654, which had been submitted to NCMEC by a representative of
Tumblr on November 14, 2018. The report indicated the presence of child pornography found at
the following URL on the Tumblr website:

cuminmybabygirl.tumblr.com
The repoit also listed information regarding the user of the URL as:

Email Address: aaronmitchell662@gamil.com

Screen/U ser Name: cuminmybabygirl

Profile URL: cuminmybabygirl.tumblr.com
lP Address: 2600:387:1:803::b0 (Other)

11

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 13 of 20 Page|D #: 13

20. On Tuesday, November 27, 2018, your affiant received a media storage device via
FedEx from NCMEC, which contained 18 images downloaded from the URL described in
paragraph 19. Your affiant viewed the images, and in addition to the previously identified child
pornography images of the five-year-old female described herein, your affiant determined there
were additional images of other individuals which constituted child pornography as defined by
Title 18 U.S.C. § 2256.

ADDITIONAL INFORMATION ABOUT TUMBLR

21. According to the most recent information, Oath Holdings, lnc. “Oath” has acquired
many of the assets of Yahoo Holdings, lnc., which include Tumblr, lnc. (“Tumblr”). Oath
Holdings, Inc. “Oath” now includes Tumblr which has a separate legal compliance office Tumblr
requests that process be directed to their offices at 35 East 21St Street, Ground Floor, New York,

New York 10010.

22. Upon creating a 'l`umblr account, a Tumblr user must create a unique Tumblr
screen/user name and an account password This information is collected and maintained by
Tumblr. Tumblr asks users to provide basic identity and contact information upon registration and
also allows users to provide additional identity information for their account This information
may include the user’s name, email addresses, and phone numbers, as well as potentially other
personal information provided directly by the user to Tumblr. Once an account is ci'eated, users

may also adjust various privacy and account settings for the account.

23. Tumblr also allows users to “follow” another user’s blog, which means that they
receive updates about posts made by the other user. Users may also “unfollow” users, that is, stop

following them or block them, which prevents the blocked user from following that user. Tuniblr

12

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 14 of 20 Page|D #: 14

users may “like” a post, “reblog” a post, reply to a post, or “follow” a blog. Records of such

actions may be kept by Tumblr.

24. For each user, Tumblr also collects and retains information, called “log file”
information, when a user requests access to Tumblr, whether through a web page or through an
application (“app”). Among the log file information that Tumblr’s servers automatically record is
any IP address associated with the request Tumblr also collects and records information about a
user’s web browser when the user interacts with its services, such as browser type and version,
device type, operating system and version, language preference, the website or service that referred
the user to the Tumblr service, the date and time of each request made to the service, screen display
information, and information from any cookies that have been placed on the browser. 'fumblr may
also detect whether a user is using certain web browser extensions and store that information

associated with an account.

25. Tumblr collects information about content posted to Tumblr blogs, including
information describing a camera, camera settings, or EXIF data. Records of such information may

be kept by Tumblr.

26. Tumblr also collects information on the particular devices used to access Tumblr.
in particular, Tumblr may record “device ideiitifiers,” which include data files and other

information that may identify the particular electronic device that was used to access Tumblr.

27. Tumblr also collects and maintains “cookies,” which are small text files containing
a string of numbers that are placed on a user’s computer or mobile device and that allow Tumblr

to collect information about how a user uses Tumblr.

13

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 15 of 20 Page|D #: 15

28. Tumblr sometimes collects and stores information about where a user is located,
such as by converting an lP address into a rough geolocation, or may ask a user to provide
information about the user’s location, for example to use geolocation information from a mobile
device to “geotag” a post. Those “geotags” mark the location of a photo and may include latitude

and longitude information comments on photos, and other information

29. Tumblr also may communicate with the user, by email or otherwise Such

communications may be preseived by Tumblr.

30. As explained herein, information stored in connection with a Tumblr account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation thus enabling the United States to establish and prove each element or,
alternatively, to exclude the innocent from further suspicion In my training and experience a
rl`umblr user’s account activity, IP log, stored electronic communications and other data retained
by Tumblr can indicate who has used or controlled the Tumblr account 1`his “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at a residence For example profile contact information messaging logs, photos and videos (and
the data associated with the foregoing, such as EXIF data, geolocation, date and time) may be
evidence of who used or controlled the Tumblr account at a relevant time Further, Tumblr account
activity can show how and when the account was accessed or used For example, as described
herein, Tumblr logs the IP addresses from which users access their accounts along with the time
and date By determining the physical location associated with the logged lP addresses,
investigators can understand the chronological and geographic context of the account access, use,
and events relating to the crimes under investigation Last, Tumblr account activity may provide

relevant insight into the Tumblr account user’s state of mind as it relates to the offenses under

14

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 16 of 20 Page|D #: 16

investigation For example, information on the Tumblr account may indicate the user’s motive
and intent to commit a crime (e.g., information indicating a plan to commit a crime) or
consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from
law enforcement).
LEGAL AUTHORITY

31. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &
(c)(l)(A). Specifically, the Court is “a district court of the United States . . . that - has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

CONCLUSION

32. Based upon the foregoing, l submit that there exists probable cause to believe that
the Tumblr accounts associated with the screen/user names: cuminmybabygirl stored at premises
owned, maintained controlled, or operated by Tumblr, contain evidence of violations of Title 18,
U.S.C. § 2251(a), Production of Child Pornography, 18 U.S.C. § 2252A(a)(2)(A), Distribution of
Child Pornography, and 18 U.S.C. § 2252A(a)(5)(B), Possession of Child Pornography, and
therefore respectfully request that a warrant issue for the search of the accounts described in

Attachment A, for the search and seizure of the items more fully described in Attachment B.

M
Special A[gent Micah Sexson
Federal Bureau of lnvestigation

Respectfully Submitted,

Subscribed and sworn to before me on NovemberMi/: 2018:

r@/

Hoi\'i. BARRY A. ANT
Chiernited Stat agistrate Judge

15

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 17 of 20 Page|D #: 17

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Tumblr accounts associated with

the screen/user names: cuminmybabygirl

stored at premises owned, maintained, controlled, or operated by Oath Holdings, lnc. which

operates the services of Tumblr lnc., with offices at 35 East 21St Street, Ground Floor, New York,

New York 10010.

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 18 of 20 Page|D #: 18

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Tumblr, Inc. (“Tumblr”) within 14 days

To the extent that the information described in Attachment A is within the possession
custody, or control of Tumblr, including any messages, records, files, logs, or information that
have been deleted but are still available to Tumblr, or have been preserved pursuant to a request
made under 18 U.S.C. § 2703(f), Tumblr is required to disclose, within 14 days from the date of
issuance of this warrant, the following information to the government for each account, from
lanuary 1, 2018 to present, listed in Attachment A:

a. All identity and contact information including hill name, email address, physical
address (including city, state, and zip code), date of biith, phone numbers, gender,
hometown occupation and other personal identifiers;

b. All past and current usernames associated with the accounts;

c. The dates and times at which the accounts and profiles were created, and IP address
at the time of sign-up, even if this information existed prior to lanuary 1, 2018,;

d. All activity logs including lP logs, including those associated with user posts, and
other documents showing the IP address, date, and time of each login to the
accounts, as well as any other log file information

e. All information regarding the particular device or devices used to login to or access
the accounts, including all device identifier information or cookie information
including all information about the particular device or devices used to access the

accounts and the date and time of those accesses;

Case 4:18-om-00014-BAB Dooument 1 Filed 11/28/18 Page 19 of 20 Page|D #: 19

f. All data and information associated with the profile page, including photographs
“bios,” and profile backgrounds and themes;

g. All communications or other messages sent or received by the accounts, including

“messaging logs” and the content of messages;

h. All user content created, uploaded, or shared by the accounts;
i. All photographs and images associated with the accounts;
j. All exchangeable image file format (EXIF) data, camera, and camera settings

information for all images associated with the accounts;

k. All location data associated with the accounts and any photos or videos associated
with the accounts, including geotags;

l. All data and information that has been deleted by the user;

m. A list of all of the people that the user followed, liked, or replied to on Tumblr, and

all people who followed, liked, or replied to the user, as well as any friends of the

user;
n. A list of all users that the accounts has “unfollowed” or blocked;
o. All privacy and accounts settings;
p. All records of searches performed by the accounts, including all past searches saved

by the accounts;

q. All information about connections between the accounts and third-party websites
and applications; and

r. All records pertaining to communications between Tumblr and any person
regarding the user or the user’s Tumblr accounts, including contacts with support

services, and all records of actions taken including suspensions of the accounts

Case 4:18-cm-00014-BAB Document 1 Filed 11/28/18 Page 20 of 20 Page|D #: 20

II. Information to be seized by the government

All information described above in Section 1 that constitutes fruits, contraband evidence,
or instrumentalities of violations of Title 18, U.S.C. § 2251(a), Production of Child Pornography,
18 U.S.C. § 2252A(a)(2)(A), Distribution of Child Pornography, and 18 U.S.C. § 2252A(a)(5)(13),
Possession of Child Pornography, involving the user or users of the accounts identified in
Attachrnent A, including, for each user name identified on Attachment A, information pertaining
to the following matters:

(a) lmages and videos depicting minors engaged in sexually explicit conduct;

(b) Drawings, cartoons or paintings depicting a minors engaged in sexually explicit
conduct and which are obscene;

(c) Evidence indicating how and when the Tumblr accounts were accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crimes under investigation and to the Tumblr accounts owner
or user;

(d) Evidence indicating the Tumblr accounts owner’s or user’s state of mind as it
relates to the crimes under investigation

(e) The identity of the person(s) who created or used the accounts, including records
that help reveal the whereabouts of such person(s); and

(f) The identity of the person(s) who communicated with the accounts’ users about

matters relating to child pornography, including records that help reveal their

whereabouts

